Citation Nr: 1743562	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services 


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1943 to November 1944.  He died in May 2012.  The appellant in this case is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the claim is with the VA Regional Office (RO) in Nashville, Tennessee.  

In July 2017, the appellant and the Veteran's daughter testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was prepared and has been included in the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  According to the Certificate of Death, the Veteran died in May 2012 from cardiac arrest due to multiple organ failure and peripheral vascular disease.

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities:  residuals of a gunshot wound to the right forearm, injury to muscle group V, rated as 40 percent disabling; impairment of the right radius, nonunion of fracture, residual of a gunshot wound, evaluated as 20 percent disabling; residuals of a gunshot wound to the right leg, injury to muscle group XI, evaluated as 20 percent disabling; partial paralysis of the right peroneal nerve, residual of a gunshot wound, evaluated as 20 percent disabling; residuals of a gunshot wound to the left buttocks, injury to muscle group XVII, evaluated as 20 percent disabling; and traumatic neurosis, rated as 10 percent disabling.  The Veteran's combined disability rating was 80 percent.  

3.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities caused or contributed substantially to his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.312, 3.1600 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

The Veteran's service treatment and personnel records indicate that he was medically discharged from service as a result of injuries he sustained in action against the enemy in Italy in May 1944.  

In a December 1944 rating decision, the Veteran was awarded VA compensation for multiple service-connected disabilities and he remained in receipt of VA compensation during his lifetime.  At the time of his death, service connection was in effect as follows:  residuals of a gunshot wound to the right forearm, injury to muscle group V, rated as 40 percent disabling; impairment of the right radius, nonunion of fracture, residual of a gunshot wound, evaluated as 20 percent disabling; residuals of a gunshot wound to the right leg, injury to muscle group XI, evaluated as 20 percent disabling; partial paralysis of the right peroneal nerve, residual of a gunshot wound, evaluated as 20 percent disabling; residuals of a gunshot wound to the left buttocks, injury to muscle group XVII, evaluated as 20 percent disabling; and traumatic neurosis, rated as 10 percent disabling.  The Veteran's combined disability rating was 80 percent, from June 5, 1945.  

In May 2012, the Veteran died.  The Certificate of Death lists the cause of death as cardiac arrest due to multiple organ failure and peripheral vascular disease.  

The following month, the appellant submitted a claim for VA benefits as the surviving spouse of the Veteran, including DIC based on service connection for the cause of the Veteran's death.  

In support of her claim, the appellant submitted a June 2012 statement from L.B., M.D., who noted that the Veteran had sustained injuries in World War II and had some disabilities related to this.  Dr. B. indicated that the Veteran's service-connected disabilities led to further complications including significant peripheral vascular disease which eventually led to his multi-organ failure and his demise.  Dr. B. indicated that it was therefore his opinion that the Veteran's war injuries played a significant role in contributing to his death. 

The appellant also submitted an April 2013 statement from D.A., M.D.  Dr. A. explained that he had managed the Veteran's vascular issues.  He noted that the Veteran had initially presented with significant ischemia involving his left lower extremity.  At that time, it appeared he had thrombosed the popliteal artery aneurysm.  Dr. A. indicated that he attempted to manage the Veteran conservatively but he developed significant pain and discomfort involving his lower extremity.  As a result, he required a distal revascularization.  Although the Veteran initially did well after the procedure, because his skin was very friable, he would not heal due to chronic changes consistent with injuries he suffered in World War II while serving in the Italian campaign.  Dr. A. explained that 

Due to his poor healing capabilities, he eventually broke down the wound, which required me to litigate his graft.  This subsequently resulted in an above-knee amputation.  Unfortunately, [the veteran], given his age and other debilitating situations, eventually succumbed to these processes.

From my perspective, [the veteran's] WWII injuries directly contributed to his inability to heal following his revascularization.  His tissue was noted to be very friable and thin.  After reviewing the injuries suffering while in service, I believe there is a direct correlation between his injuries and the subsequent inability to heal.  

In March 2014, VA obtained a medical opinion in connection with the appellant's claim.  The VA physician who provided the opinion concluded that it less likely than not that the Veteran's death was caused by his service-connected disabilities.  The VA physician explained that smoking was one of the most potent risk factors for peripheral vascular disease and the record indicated that the Veteran was a smoker.  Thus, it was his opinion that the Veteran's "long history" of smoking caused his fatal peripheral vascular disease.  

In an October 2014 letter, Dr. A. emphasized that it was his opinion that the issues he had encountered at the time of the Veteran's revascularization were directly related to the service-connected injuries to the Veteran's lower extremities.  Specifically, Dr. A. explained that the Veteran had exhibited very poor lower extremity circulation and tissue healing due to his service-connected disabilities.  Dr. A. indicated that it was therefore his opinion that the Veteran's vascular disease and subsequent events were directly related to the injuries he received during World War II.  

In July 2017, the appellant and the Veteran's daughter testified at a Board hearing.  The testimony, which the Board finds credible, was to the effect that if Veteran had ever smoked cigarettes, he had given them up before either knew him.  The appellant testified that she had been married to the Veteran for nine years.  The Veteran's testified that during her entire lifetime, she could not recall ever having seen the Veteran smoke cigarettes.  Rather, he only smoked a pipe with cherry tobacco at Christmastime because that was a special occasion.  


Applicable Law

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2016).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2016).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  

After carefully reviewing the available evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's service-connected disabilities caused or contributed substantially to his death.  

As set forth above, the record contains conflicting medical opinions regarding the cause of the Veteran's death.  A VA physician has concluded that it is less likely as not that the Veteran's service-connected disabilities caused or contributed substantially or materially to his death.  On the other hand, the appellant has submitted statements from two of the Veteran's physicians, both of whom concluded that the Veteran's service-connected disabilities likely did cause or contribute substantially or materially to his death.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  These factors are (1) the opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand; (2) the opinion is the product of reliable principles and methods; and (3) the expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.

The Board has therefore carefully considered the medical opinions discussed above in light of these factors.  In this regard, the Board notes that the opinions discussed above were all rendered by physicians, and as such, they are all individuals with the clear expertise necessary to opine on the matter at issue in this case.  In addition, the physicians who provided the opinions all based them on a review of the Veteran's medical history.  Finally, the physicians provided a rationale for their conclusions.

As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities contributed materially or substantially to his death.  Under these circumstances, service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


